HAMITER, Justice.
For the reasons assigned in United Gas Pipe Line Company v. Moise, 220 La. 969, 58 So. 197, the judgment appealed from herein is affirmed insofar as it orders a refund to plaintiff of taxes paid under protest on 12.65 miles of its pipe line in Lake Pontchartrain for Road District No. 3 and Pontchartrain Levee District of St. Charles Parish (a total of $2664.72), together with interest at the rate of 2% per annum on the separate amounts making up the total from the date of payment of each amount until refunded.
In all other respects the judgment of the district court is reversed and set aside and plaintiff’s demands for the refund of taxes paid under protest are rejected.
The defendant shall pay the stenographer’s costs for taking testimony in the district court, and the plaintiff shall pay the costs of the appeal.
HAWTHORNE, J., takes no part.